DETAILED ACTION
	The indication of the allowability of claims 1-3 and 12-13 has been withdrawn in view of the newly cited art supplied by application in the information disclosure statement filed on 09/17/21
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12-13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Bernard, FR 2881326 A1.  Bernard discloses the claimed watchcase (4, 5) with removable strap (2).  The strap has on one end a male insertion clamping part (6) that is inserted into the female part mounting slot (7) on the watchcase.  The male insertion part comprises a rod (11) at an incline to a width direction of the strap.  A rotation part (round center section of the male part) connected to the rod (11).  An accommodation space that houses a stop block and a top block along with second and third elastic means for biasing the blocks.  The watchcase also has a key slot in communication with the mounting slot for receiving the top block and the stop block to secure the male insertion clamping part to the female part.  Please see the annotated drawing on the subsequent page.

    PNG
    media_image1.png
    802
    928
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard, FR 2881326 A1 in view of Perkins, US 10123593 B2. Bernard fails to disclose a key located in the key slot (14A) for pressing on the stop block to initiate the unlocking and rotation of the male insertion clamping part.  However, Perkins disclose the use of a push button key in a key slot for releasing the stop block to allow removal of the strap from the watchcase (figures 2C or 2E). 

    PNG
    media_image2.png
    330
    320
    media_image2.png
    Greyscale

The use of a push button reduces the amount of torque required to rotate the male insertion clamping part by pressing the stop block beyond the seat of the key slot.  Therefore, it would have been obvious to add a key to Bernard’s device to improve the ease of unlocking the strap from the watchcase.
Allowable Subject Matter
Claims 4-1 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677